Title: To Thomas Jefferson from Martin Kinsley and Others, 8 June 1803
From: Kinsley, Martin, and Others
To: Jefferson, Thomas


          
            Sir
                     
            Castine June 8th. 1803.
          
          We the underwritten inhabitants of the District of Maine and in the vicinity of Frenchmans Bay haveing been informed that Meletiah Jordan Esqr: Collector of that Port is likely to be removed from his Office; would with great deference introduce to your notice Paul Dudley Sargent Esqr of Sullivan within the Port to fill the vacancy if there should be one, we can recommend as a Gentleman fully qualify’d to fill that Office, firmly attached to You and the present Administration, and through the whole of the Revolution and to this Day a steady Republican and has served his Country in the Field, the Legislature & the Judiciary with integrity and fidelity for thirty years past—With profound Respect
          We are Sir Your Most Obedient And Most Humble Servs:
          
            Martin Kinsley. 
            Jereh. Wardwell
            William Vinal
            Oliver Mann
          
         